Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.

Priority
	The Application Data Sheet filed 13 January 2022 properly identifies the Denmark priority application as Application No. PA 2016 00420.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Klauss et al. (WO 2014/087011).  Klauss et al. describe detergent compositions comprising a DNase and other enzymes.  The detergent composition can be formulated as a hand or machine laundry detergent composition, or for use in general household hard surface cleaning operations, or for hand or machine dishwashing operations.  Neither Klauss et al. nor any of the prior art of record, however, teaches or suggests a DNase which comprises one or more substitution(s) compared to SEQ ID NO: 1 of the present application, wherein the substitution is selected from T1I or T1V, and wherein the variant has a sequence identity to the polypeptide shown in SEQ ID NO: 1 of at least about 90%.


Conclusion
	Claims 11-16 have been cancelled.  Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652